Citation Nr: 9928314	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-11 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
fifth metatarsal, bone of right foot, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to April 
1984, from October 1985 to April 1988 and from March 1989 to 
January 1992.  

This case initially came before the Board of Veterans' 
Appeals on appeal from a May 1992 rating action of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of fracture of fifth metatarsal bone of the right 
foot, with malunion and assigned a noncompensable evaluation.

The veteran is noted to have testified in May 1993 before a 
member of the Board, who is no longer with the Board.  In 
August 1999, she was afforded an opportunity to attend 
another hearing before a member of the Board, but did not 
indicate that she desired an additional hearing.

In August 1994, the Board remanded this case to the RO for 
additional development.  By rating decision of November 1994, 
the RO increased the disability evaluation for the veteran's 
service-connected residuals of a fracture of the right fifth 
metatarsal to 10 percent disabling.  In a second Remand, 
dated in March 22, 1996, the Board ordered a more thorough VA 
examination be conducted.  In a March 1997 supplemental 
statement of the case and a December 1998 supplemental 
statement of the case the RO provided notice of continued 
denial of an increased evaluation above 10 percent for the 
right foot disorder, following additional development and 
consideration of the issue, as requested by the Board in its 
March 1996 remand.  The case is now returned to the Board for 
further consideration.


FINDINGS OF FACT

The veteran's right foot disorder is manifested by complaints 
of problems wearing certain types of shoes besides sneakers; 
some tenderness on palpation; some diminished strength after 
fatiguing and the use of a brace for comfort upon standing 
for over two hours, indicative of moderate disability of the 
right foot.


CONCLUSION OF LAW

The criteria for an increased evaluation for fracture of the 
right fifth metatarsal bone of the right foot, with malunion, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 
38 C.F.R. Part 4, §§ 4.31 4.71a Diagnostic Code (DCs) 5283, 
5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the severity of her 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet.App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, she was not prejudiced by the RO's 
referring to her claim as an "increased rating" although 
the appeal has been developed from a claim for service 
connection for a right foot disability filed in January 1992.  
Upon review of the procedural history, it is found that 
throughout the pendency of the appeal, based on evidence 
received as a result, the RO issued staged ratings for the 
disability, and in the statement of the case and supplemental 
statements of the case issued following the rating decision, 
the RO essentially discussed each portion of the staged 
ratings separately.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1998).

Painful motion is also a factor of disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998). 

Factual Background

Service medical records reveal that the veteran was seen in 
January 1991 having been one-month status post excision 
nonunion of fractured fragment of the base of the fifth 
metatarsal.  She underwent a medical board in October 1991, 
where the history of the chronic right foot pain, status post 
excision of fracture fragment base of the fifth metatarsal 
was noted.  

The report from a February 1992 VA examination noted the 
history of her right fifth metatarsal fracture and diagnosed 
the same.  This examination noted full range of motion of the 
right foot at the time.  

VA treatment records from 1993 noted complaints of foot pain 
in May 1993.  She complained that her pain was greatest when 
ambulatory for extended periods of time.  She also complained 
of "stiffness" first thing in the morning.  She ambulated 
without marked deficit of gait.  Also in May 1993 she 
complained of foot pain and numbness after walking on it for 
even a 1/2 mile.  The examination of the foot showed no 
swelling, erythema or gross deformity.  There was slight 
tenderness to palpation over the 5th metatarsal and lateral 
aspect.  Sensation was within normal limits, and there were 
good pedal pulses.  There was a well-healed scar at the 
lateral aspect, and toe motion was within normal limits.  She 
was assessed with intermittent numbness and pain in the right 
foot, status post surgery.  Right foot series indicated no 
degenerative joint disease, with the proximal tip of the 
fifth metatarsal missing.  

In May 1993 the veteran testified at a hearing before a 
Member of the Board regarding her foot disorder.  She 
testified that her foot gives out frequently while walking.  
She testified that she is no longer able to run because of 
her foot, and that she has difficulty riding horses, and no 
longer jumps horses due to problems with the right ankle.  
She described using a foot brace at one time, but indicated 
that it had fallen apart and she was trying to get a new one.  
The veteran pointed out that her job required her to stand on 
her feet from 11:30 to 8:00 shifts.  She testified that her 
foot swells up if she sits for an hour, and that the swelling 
worsens with activity.  She also testified that during the VA 
examination of February 1992, her scar was painful to the 
touch.  

In September 1993, she was referred to prosthetics for 
complaints of right foot pain and numbness after walking a 
quarter to one half mile due to nonhealing fracture.  She was 
referred for Spenco Polysorb inner soles.  The diagnoses 
rendered in September 1993 was projecting spur at site of old 
comminuted fracture of right fifth metatarsal bone and 
painful neuroma at old fracture site. 

The report from a VA examination from September 1994, 
pursuant to the Board's remand of August 1994, noted a 
history of the veteran's fractured right foot in 1990, with 
complaints from the veteran that it did not heal.  Subjective 
complaints included pain when first getting up or standing 
for long periods of time, swelling and that the right foot 
did hurt while walking.  She also complained of some 
discomfort in the lateral malleolar area of the right ankle.  

Objective findings noted a 4 and 1/2 centimeter (cm) scar along 
the lateral margin of the foot.  She had some obvious 
decreased strength in the right foot.  Her posture appeared 
normal; she had some difficulty squatting and was unable to 
stand on her toe or heel of the right foot.  There was no 
obvious deformity.  There was about 30 percent to 40 percent 
decreased strength of the right foot, compared to the left.  
Dorsiflexion was 0 to 10 degrees and plantar flexion was, 
same as left, 0 to 45 degrees.  She did walk with a slight 
limp on her right and appeared to have a little more weight 
bearing on the left leg, compared to the right.  X-ray study 
undertaken in September 1994 indicated no significantly 
abnormality of the right foot.  The diagnoses rendered 
included old fracture of proximal fifth metatarsal and 
degenerative arthritis. 

In June 1997, a VA examination was conducted pursuant to the 
Board's second remand of March 1996.  The history included 
the veteran having undergone a procedure in December 1990 
wherein a fragment of bone was removed and that she wore a 
cast for several months after this procedure.  She then gave 
a history of using crutches afterwards, then undergoing 
physical therapy, and walking with a brace.  She noted that 
she still has her brace from military service.  She noted 
that she used her brace whenever she was anticipating 
standing for prolonged long periods of time or prolonged 
exertion, including prolonged walking.  She described her 
ankle as "weak" and it "twists real easy."  

She complained that her ankle "sprains" a couple of times a 
week, but returned to normal after one or two days duration.  
She described some tingling of lateral two toes on both 
dorsal and plantar surfaces.  She complained that this 
happened on walking or standing a long time but it could 
happen on its own.  She noted that her knee pops, describing 
some soreness above the knee and lateral aspect of the knee.  
She described trouble wearing certain types of shoes, 
including shoes with straps that stress the affected area of 
the lateral aspect of the foot.  Shoes that bothered her 
included sandals, some dress shoes and deck shoes.  She 
indicated that she usually wore sneakers or flats.  The 
veteran described discomfort in the right foot and ankle on 
walking about a mile.  She described discomfort and swelling 
on standing for two to three hours.  She also noted that she 
will use a brace when anticipating this type of swelling.  

Objective findings included a very faint 5-cm lateral foot 
scar.  Pedal pulses were normal.  Sensory examination on 
right foot was intact to both light touch and proprioception.  
On initial motor testing, motor strength across the ankle was 
normal.  She was noted to be tender in the lateral aspect of 
the foot proximally, sparing of heel, but involving area 
inferior and just distal to lateral malleolus.  Gait was 
normal.  Toe walking was normal.  Heel walking was normal.  
Walking on the outside of the foot was normal, with the 
veteran voicing complaints that it "hurts."  Walking on 
inside of the foot was normal.  The range of motion of the 
right ankle was plantar flexion, 18 degrees, nontender, and 
dorsiflexion was 22 degrees, nontender.  The veteran was 
afforded an opportunity to fatigue foot and ankle by 
prolonged walking, followed by repeat examination.  After 
fatiguing foot/ankle, the veteran noted some discomfort 
across the dorsum of the foot.  On palpation of foot, she was 
tender inferior to lateral malleolus, stating that she felt 
discomfort going into toes.  Range of motion after fatiguing 
was the same.  Strength after fatiguing was noted to have 
diminished slightly with the veteran having good resistance 
to force (4/5 strength).  X ray study of the right foot dated 
June 13, 1997 demonstrated slight irregularity of the base of 
the fifth metatarsal and an adjacent tiny bony structure, and 
an adjacent tiny bony structure, probably secondary to old 
healed injury or representing a small ossicle.  The right 
foot was otherwise normal." The impression was no 
significant abnormality.  The examiner further noted that an 
old healed injury at the base of the fifth metatarsal could 
not be excluded.  

X-rays of the right ankle dated June 13, 1997 was normal 
right ankle.  The diagnosis rendered was no evidence of any 
bony abnormality of the right ankle and no evidence of 
degenerative arthritis of right foot, post operative status 
excision of bony fragment, right fifth metatarsal.  There was 
no malunion at that time.  Perineal neuropathy was diagnosed 
as secondary to treatment for ankle injury.  Comments 
included findings of slight limitation of motion across the 
ankles.  The veteran's complaints of discomfort on walking or 
prolonged standing, trouble wearing certain types of shoes, 
and physical examination findings of tenderness over 
lateral/proximal portion of foot were felt to be due to 
service connected disability.  The decrement in strength 
after fatiguing foot on physical examination could not be 
explained on the basis of service connected residuals of 
fracture of right fifth metatarsal.  The veteran was noted 
not to be working presently for the past several months, and 
wondered whether this resulted in better functional status of 
the foot and ankle.

Analysis

The RO has evaluated the veteran's foot disability as 10 
percent disabling under 38 C.F.R. Part 4, DC 5283 for 
malunion or nonunion of the metatarsal bones.  A 10 percent 
rating is assigned for moderate disability.  A 20 percent 
rating is assigned for moderately severe disability and a 30 
percent is assigned for severe disability.  

Additionally, the Board will consider DC 5284.  A 10 percent 
rating can be assigned for moderate residuals of a foot 
injury of each foot.  For moderately severe residuals a 20 
percent evaluation is assignable.  For severe residuals, a 30 
percent evaluation is assignable.  For actual loss of the use 
of the foot, a 40 percent evaluation is assignable.

Upon review of the evidence, the Board finds that an 
increased evaluation for the veteran's right foot disorder is 
not warranted.  The medical evidence has revealed her right 
foot disability to be no more than moderately disabling.  She 
is noted on most recent examination to have improved somewhat 
from the findings of earlier treatment records and VA 
examinations.  The foot disorder causes her some discomfort 
wearing certain types of shoes, some tenderness was noted on 
objective examination, and she indicates that she will wear a 
brace if standing for more than two hours at a time.  The 
limitation of motion of the ankle was described by the 
examiner as "slight," thus there is no need to consider 
whether an increased evaluation under DC 5271 for limited 
motion of the ankle, since a 20 percent evaluation is only 
warranted for "marked" limitation of motion.  

In summary, the Board finds that the record from the time 
entitlement arose for service connection, through the most 
recent VA examination, the right foot symptomatology results 
in no more than moderate disability of the foot.  Thus an 
increased evaluation is not warranted under either DC 5283 or 
5284.   

The Board also has considered the decision reached in DeLuca, 
supra.  However, even considering DeLuca, supra, there is no 
evidence that the veteran's right foot functional loss due to 
pain, weakness, or fatigability is more than a moderate 
functional loss, according to the medical evidence associated 
with the claims file.

To the extent that no objective findings of tender and 
painful scarring were noted in the record, there is no need 
to consider a separate evaluation under the DC for scars, 
pursuant to Esteban v. Brown, 6 Vet. App. 259, 261-62  
(1994).

In reaching this decision, the Board has considered the 
doctrine of according the veteran the benefit of the doubt, 
but the Board does not find that the record provides an 
approximate balance of negative and positive evidence with 
respect to the veteran's claim.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased rating for residuals of fracture fifth 
metatarsal, bone of right foot is denied.


	
		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

